Citation Nr: 1422323	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  04-14 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for right lower extremity radiculopathy prior to July 15, 2010.

2.  Entitlement to an initial rating higher than 0 percent for left lower extremity radiculopathy prior to July 15, 2010.

3.  Entitlement to service connection or a separate compensable rating for urinary dysfunction, as secondary to service connected lumbosacral spine degenerative disc disease (DDD) and degenerative joint disease (DJD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 15, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976, from March 1978 to March 1982, and from December 1982 to April 1984.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia Pennsylvania.

In March 2008, the Veteran testified at a videoconference hearing before the undersigned as to the issue of entitlement to an increased rating for lumbar spine DDD and DJD. A transcript of this hearing is of record.

In May 2008, the Board denied a claim for an increased rating for lumbar spine DDD and DJD prior to October 12, 2005 and remanded the claim for an increased rating for this disability from that date.  The Board subsequently remanded the issue of entitlement to an increased rating for lumbar spine DDD and DJD from October 12, 2005 multiple times.  The Board denied that claim in November 2012.  In October 2013, United States Court of Appeals for Veterans (the Court) granted a joint motion by counsel for VA and the Veteran.  The parties to the joint motion indicated that the Veteran did not wish to disturb the denial of an increased rating for lumbar spine DDD and DJD from October 12, 2005, but also agreed that the Board had erroneously found that the issues of entitlement to higher initial ratings for bilateral radiculopathy and service connection or a separate compensable rating for urinary dysfunction were not before it.  The Board will therefore consider these issues in the decision below pursuant to the instructions in the joint motion.

Pertinent records in Virtual VA have been reviewed.

The issues of entitlement to service connection or a separate compensable rating for urinary dysfunction and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether symptoms of the Veteran's right lower extremity radiculopathy more nearly approximated moderately severe incomplete paralysis of the sciatic nerve prior to July 15, 2010, and the evidence did not more nearly approximate severe paralysis with muscle atrophy.

2.  The evidence is at least evenly balanced as to whether symptoms of the Veteran's left lower extremity radiculopathy more nearly approximated moderately severe incomplete paralysis of the sciatic nerve prior to July 15, 2010, and the evidence did not more nearly approximate severe paralysis with muscle atrophy.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, entitlement to a rating of 40 percent, but no higher, for right lower extremity radiculopathy prior to July 15, 2010, is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2013).


2.  With reasonable doubt resolved in favor of the Veteran, entitlement to a rating of 40 percent, but no higher, for left lower extremity radiculopathy prior to July 15, 2010, is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As discussed below, the claims for higher initial ratings for radiculopathy of the lower extremities arise from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his/her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records during the relevant time period.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for higher initial ratings for bilateral lower extremity radiculopathy are thus ready to be considered on the merits.

Analysis

Radiculopathy

In March 2009, VA granted service connection for radiculopathy of the bilateral lower extremities secondary to lumbar degenerative disc and joint disease and assigned a 20 percent evaluation for the right lower extremity and a noncompensable evaluation for the left lower extremity, effective September 12, 2008.  In June 2011, the Appeals Management Center (AMC) increased those evaluations to 40 percent for each lower extremity, and granted entitlement to a TDIU, all effective July 15, 2010.

In its November 2012 decision, the Board found that, because the Veteran had not filed a notice of disagreement as to these decisions, the issues of entitlement to higher initial ratings for these disabilities were not before the Board.  The parties to the joint motion noted, however, that in one of its remands the Board had instructed the RO to schedule a VA examination as to whether the Veteran's lumbar spine disability had any neurologic component and that the Veteran had attended two VA examinations prior to service connection being granted for these disabilities.  Moreover, the parties to the joint motion noted, the RO had informed the Veteran that these claims were decided ancillary to the lumbar spine disability rating on appeal, were regarded as inextricably intertwined, no further action was required, and that unless the Veteran withdrew her appeal, it would be certified to the Board.  The RO had indicated similarly with regard to the ratings for these disabilities.  Thus, although there is no precedential Court decision indicating the precise manner in which separate ratings for neurologic manifestations of service connected spine disabilities rated under Note 1 to the general rating formula for diseases and injuries of the spine should be addressed on appeal, in the circumstances of this case the Board, pursuant to the instructions in the joint motion, will consider these issues to be on appeal notwithstanding the absence of a notice of disagreement as to the initial ratings assigned.

The Board notes that the RO has characterized the issues as entitlement to higher initial ratings prior to July 15, 2010, and the Board will therefore consider only this time period.  Subsequent to that date, the Veteran is receiving 40 percent ratings for these disabilities and a TDIU.  The Board also notes that the Court Order indicated that the Board decision was being remanded only to the extent that it failed to adjudicate a claim for a rating in excess of 40 percent for bilateral lower extremity radiculopathy prior to July 15, 2010.  This is incorrect, as the Veteran is receiving a rating of 40 percent from that date and not prior to it.  As the characterization of the issues in the joint motion is consistent with the evidence of record, the Board has characterized the issues in accordance with the joint motion. 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral lower extremity radiculopathy is rated under 38 C.F.R. § 4.124a, DC 8520.  Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation is assigned for complete paralysis: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

The Veteran is receiving staged ratings for his bilateral lower extremity radiculopathy prior to July 15, 2010, with 40 percent rating from that date.  On the January 2009 VA examination, after reviewing the claims file and examining the Veteran, the physician diagnosed "moderate to severe bilateral lumbar radiculopathy," secondary to the service connected lumbar spine disease.  The Board finds that, while a physician's characterization of the severity of a disorder is not dispositive, in this case the January 2009 VA examiner's characterization is the most probative evidence on this question.  The findings on the September 2008 VA examination were not as extensive, and indicated only moderate to severe numbness in the right lower extremity.  Moreover, the Veteran's lay statements indicating significant pain and the findings in the private treatment records reflect that there has been bilateral lower extremity radiculopathy throughout the relevant period, with some fluctuation.  In addition, the findings on the July 2010 VA examination did not indicate that there was a sudden and substantial increase in the level of disability due to the bilateral radiculopathy.  The evidence is thus at least evenly balanced as to whether the symptoms of the Veteran's right and left lower extremity radiculopathy more nearly approximated moderately severe incomplete paralysis prior to July 15, 2010.  As applicable law requires that the reasonable doubt created by this approximate balance in the evidence be resolved in favor of the Veteran, entitlement to a rating of 40 percent is warranted for right and left lower extremity radiculopathy prior to July 15, 2010.  38 U.S.C.A. §  5107(b).

A rating higher than 40 percent is not warranted prior to July 15, 2010 because the evidence does not reflect that there has been marked muscular atrophy or symptoms more nearly approximating severe incomplete paralysis with marked muscular atrophy.  There were specific findings of no muscle atrophy and normal muscle strength and tone on the September 2008 and January 2009 VA examinations, and there was no other indication of muscle atrophy or other symptoms more nearly approximating the severe or complete paralysis required for a 60 or 80 percent rating.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's bilateral lower extremity radiculopathy are fully contemplated by the applicable rating criteria.  As shown above, the general criteria indicating different degrees of severity are broad enough to encompass the symptoms indicated in the lay and medical evidence.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for bilateral lower extremity radiculopathy is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is against an initial rating higher than 40 percent for right and left lower extremity radiculopathy.  The benefit-of-the-doubt doctrine is therefore not for application in this regard and has been resolved in favor of the Veteran in granting an initial 40 percent rating for each disability.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial rating of 40 percent, but no higher, for right lower extremity radiculopathy prior to July 15, 2010, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating of 40 percent, but no higher, for left lower extremity radiculopathy prior to July 15, 2010, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

In its November 2012 decision, the Board concluded that a higher or separate rating was not warranted for neurological symptoms, to include bowel or bladder impairment.  The parties to the joint motion found that the examinations on which the Board relied to come to this conclusion were inadequate, and also characterized  the issue as entitlement to compensation for urinary dysfunction as secondary to service connected lumbar spine disability.  The Board has therefore characterized the issue as entitlement to service connection or a separate compensable rating for urinary dysfunction, as secondary to service connected lumbosacral spine DDD and DJD, and a remand is warranted for a new examination by an appropriate specialist to address whether the Veteran's urinary dysfunction is related to the service connected lumbar spine disease.

In addition, the RO granted TDIU effective July 15, 2010, the date that the Veteran became eligible for this benefit on a schedular basis.  A TDIU claim was part and parcel of the claims for higher initial ratings for bilateral radiculopathy of the lower extremities.  As the RO's implementation of the decision above will render the Veteran eligible for a TDIU on a schedular basis at an earlier date, the RO should consider whether a TDIU is warranted prior to July 15, 2010.

Accordingly, the claims for entitlement to service connection or a separate compensable rating for urinary dysfunction, as secondary to service connected lumbosacral spine DDD and DJD, and entitlement to a TDIU is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of her urinary dysfunction.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate:  whether it is as least as likely as not (50 percent probability or more) that the Veteran's urinary dysfunction is either (a) caused by or (b) aggravated by her service connected lumbar spine DDD and DJD.

A complete rationale should accompany any opinion provided.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for urinary dysfunction and adjudicate the claim for entitlement to a TDIU prior to July 15, 2010.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


